




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Newton, 2018 ONCA 723

DATE: 20180831

DOCKET: C65517

Watt, Huscroft and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Christopher Newton

Appellant

Delmar Doucette and Zahra Shariff, for the appellant

Frank Au, for the respondent

Heard and released orally: August 24, 2018

On appeal from the sentence imposed on May 10, 2018 by
    Justice Alan C.R. Whitten of the Superior Court of Justice, sitting without a
    jury.

REASONS FOR DECISION

[1]

The appellant challenges the sentence imposed on him on his conviction
    for manslaughter entered after his plea of guilty to that offence pursuant to
    s. 606(4) of the
Criminal Code
.

[2]

The appellant does not say that the length of sentence identified by the
    trial judge was outside the range of sentence appropriate for this offence and
    this offender. The nub of his complaint is that the trial judge should have
    assigned credit of 1.5:1 for the time the appellant spent in the penitentiary
    after his first conviction for murder on this indictment until this court
    allowed his appeal and ordered a new trial.

[3]

In our view, even if it be accepted that the sentencing judge erred in
    principle in calculating the credit ratio for time spent in custody in the
    penitentiary, an issue that we find it unnecessary finally to decide, our
    intervention is only justified where we conclude that any error that may have
    occurred had an impact on the fitness of the sentence ultimately imposed.

[4]

This case proceeded on the basis that the sentencing decision was all
    about how much additional time was necessary to arrive at a sentence that
    reflected the fundamental principle of proportionality and gave effect to the
    other applicable sentencing objectives and aggravating and mitigating factors.

[5]

The sentencing judge settled on a net additional sentence of one year.
    We see no error in this approach or in the decision that he reached.

[6]

Leave to appeal sentence is granted, but the appeal from sentence is
    dismissed.

David Watt
    J.A.

Grant Huscroft
    J.A.

Fairburn J.A.


